Citation Nr: 0934290	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-30 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a low back 
condition.

5.  Entitlement to service connection for a right hip 
condition.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

REPRESENTATION

Appellant represented by:	Attorney Charles D. Romo, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2007 and September 2008 rating 
decisions of the Department of Veterans Affairs Regional 
Office in St. Petersburg, Florida.

The Veteran testified before the undersigned at an April 2009 
Travel Board hearing, of which a transcript is included in 
the claims file.  

During the April 2009 hearing, the Veteran's representative 
raised new claims which have not yet been developed by the 
RO.  The new claims included: 
1) entitlement to a compensable disability rating for chronic 
right ankle strain, and 2) clear and unmistakable error 
regarding the May 1983 rating decision which denied service 
connection for hypertension.  The Board refers these two 
claims to the RO for development and adjudication.  

The issues of service connection for sinusitis, PTSD, a low 
back condition, and a right hip condition, as well as 
requests to reopen claims of service connection for hearing 
loss and hypertension, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  An RO decision in May 1983 denied the Veteran's claim for 
service connection for sinusitis.  The Veteran did not appeal 
this decision, therefore the decision is final.

2.  Evidence of record received since the May 1983 decision 
that pertains to the Veteran's claim for sinusitis is new and 
material.


CONCLUSION OF LAW

New and material evidence to reopen a claim for service 
connection for sinusitis has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the Veteran's original claim for entitlement to 
service connection for sinusitis in a May 1983 rating 
decision.  An RO letter dated that month gave the Veteran 
notice of this denial and his appellate rights.  The Veteran 
did not initiate the appeal process.  Therefore, that rating 
decision is final.  38 U.S.C.A.  38 C.F.R. § 7105; 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his petition to reopen in November 2006.  
For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

Evidence of record since the RO's May 1983 decision includes 
VA and private treatment records, a March 2009 opinion 
statement from private physician Dr. "G.", Social Security 
Administration records, and testimony before the Travel Board 
in April 2009.  

Under the requirements stated above for reopening claims, the 
Veteran's treatment records and hearing testimony, which 
indicate treatment for sinusitis and allergic rhinitis for 
many years, are considered new and material evidence.  The 
Veteran's testimony indicates sinusitis and rhinitis 
treatment dating back to his separation from service.  The 
claim for service connection for sinusitis is therefore 
reopened.

ORDER

The claim for service connection for sinusitis is reopened.


REMAND

The Veteran submitted treatment records from Dr. G. which 
indicate diagnoses of chronic ethmoidal sinusitis, allergic 
rhinitis, and septal deviation.  Dr. G. opined in a March 
2009 statement that "it is just as likely as not that [the 
Veteran's] current chronic ethmoidal sinusitis is related to 
the sinusitis he was treated for in military service."  Dr. 
G. stated that his opinion was based upon a review of the 
service treatment records and his own examinations of the 
Veteran in October and December 2008, which include a CT scan 
of the sinuses that shows aplastic frontal sinuses but is 
otherwise a scan within normal limits.

However, the VA treatment records indicate that the Veteran 
is being treated for allergic rhinitis, yet there is no 
indication of treatment for, or diagnosis of, sinusitis in 
the VA treatment records.  

Additionally, the service treatment records (STRs) indicate 
that the Veteran was treated for allergic rhinitis in July 
1980, nose bleeds and an upper respiratory infection in 
September 1980, and nose bleeds again in July 1981.  An April 
1980 STR indicated swollen turbinates, but negative for 
sinusitis signs.

The Board finds that the medical evidence is unclear as to 
the exact nature of the Veteran's current symptoms and 
whether there is any connection to service.  

Based on the above, pursuant to the VA's duty to assist, the 
Veteran must be afforded a VA medical examination.

Regarding the remaining issues, a September 2008 rating 
decision by the RO denied the Veteran's claims of service 
connection for PTSD, a low back condition, a right hip 
condition, and requests to reopen claims for service 
connection for hearing loss and hypertension.  

In the April 2009 Travel Board hearing, the Veteran's 
representative expressed disagreement with each of these 
issues in the September 2008 rating decision.  

The Board finds that the hearing transcript expresses 
dissatisfaction with the denial of the Veteran's claims for 
service connection for PTSD, a low back condition, a right 
hip condition, and requests to reopen claims for service 
connection for hearing loss and hypertension, and can be 
construed as a notice of disagreement.  See 38 C.F.R. § 
20.201 (2008).  A statement of the case has not been issued 
regarding these claims.  The filing of a notice of 
disagreement initiates the appeal process.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board is required to 
remand, rather than refer, these issues.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Statement of the Case on the 
issues of entitlement to service connection for PTSD, a 
low back condition, a right hip condition; and requests 
to reopen claims for entitlement to service connection 
for hearing loss and hypertension.  Advise the Veteran 
that a timely substantive appeal will be necessary to 
perfect the appeal to the Board.

2.  Only if the appeal is timely perfected are the 
issues to be returned to the Board for further 
appellate consideration, if otherwise in order.

3.  The RO should obtain any VA treatment records from 
May 2008 to the present not already included in the 
claims file.

4.  The Veteran should be afforded a VA medical 
examination, to determine the nature and etiology of the 
Veteran's nasal and sinus symptoms.  The examiner should 
offer a medical opinion regarding whether the Veteran's 
current condition was incurred in or aggravated by his 
military service.  The examiner should state whether the 
condition was more likely than not, as likely as not, or 
less likely than not related to service, and explain the 
reasoning behind the opinion.  The examiner must review 
the entire claims file in association with this 
examination.

5.  The RO should then readjudicate the claim.  If the 
benefit sought on appeal is not granted to the Veteran's 
satisfaction, the Veteran must be provided with an SSOC, 
which addresses all of the evidence received since the 
last SSOC was issued.  An appropriate period of time 
should then be allowed for a response, before the record 
is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


